Co^j>j"^



                      tSff'fS
ORIGINAL
U"
                  miJV| THE.                           co^b^oin
                                                       co^OFCRIMINALAPPALS
      COURT 0£ CRIMXN/U- AWKLS                             0EC °4 2015
                  AUSTIN. TEXAS.                       AbelAcosta,Cterk


     Timothy Wavne Fxshek

      The State Or Texas
                                                       FILED IN
           APPSfcU. K*t 0\- i^- 00 »4 00 - C& C0URT 0F CRIMINAL APPEALS


                                                   Abel Acosta, Clerk




Petition Tor Discretionary "Review

                                     SixBWXtTEB %¥'•




                                     2Ao\ ?w 34^          W>axv\